DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (20200107099) and further in view of Yang (20200100010).
	Regarding claim 1, McIntosh discloses a wireless earbud having an external ear contact point (Fig 2A, obviously the earbud is to be placed in the ear which will have contact with the ear), which obviously includes a speaker (As obvious to an ordinary skilled in the art to fulfil the purpose of the earbud which is generating sound wirelessly) and a battery (paragraph 0067 discloses “rigid outer structure that encloses various electrical components that operate the wireless  therein and is used upon being connected to an electronic device (Fig 1B, host device 152) by a wireless communication standard, the wireless earbud comprising: a head housing obviously configured for insertion into a user’s auricle when worn and having a sound emitting hole (Fig 3, sound channel 310) on an inner surface thereof; and a stick housing (Fig 2A the dome and stem of the housing 102 are the head and stem ) obviously extending downward from the head housing and having a lower end exposed in the air without being connected to any other member than the head housing, when worn, outside the user’s ear.
Although obviously the stem will be in contact with user’s outer ear this feature is not specifically disclosed by McIntosh. 
Yang discloses contact sensor for a stem of a wireless earbud which indicates that stems of these devices clearly touch user’s body (Fig 1, sensor 4).
Since its well known in the art that stems of these devices contact user’s outer ear it would be obvious to an ordinary sklilled in the art that the stem of McIntosh will be in contact with user’s body.
Regarding claims 2-4, 10-12, McIntosh and Yang disclose the limitations of claim 1. McIntosh further discloses that the stem is inclined inward or forward and the connection portion of the stem and head has a curved surface and the stem housing has a curved surface with Radius of curvature increased downward (Fig 2A, as shown below if the right side of housing 202 in below picture is counted as front of the unit, 

    PNG
    media_image1.png
    509
    733
    media_image1.png
    Greyscale


Regarding claim 5, 6, 8, 13, 15, 17, 19, McIntosh and Yang disclose the limitations of claims 1, 2, 3, 4, 10, 11, 12. However the combination does not specifically disclose a contact with user’s temporomandibular joint. It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to resize the stem as a matter of design preference to contact this joint to achieve the same predictable outcome of providing a user with a wireless earbud with various shapes to achieve user specific desires of aesthetic variables. 
Regarding claims 7, 9, 14, 16, 18, 20, McIntosh and Yang disclose the limitations of claims 1, 2, 3, 10, 11, 12. However the combination does not provide a drawing showing that the head housing has a front first contact point in contact with a tragus and a rear second contact point in contact with an antitragus, when worn. Examiner takes official notice that it would have been obvious to one of ordinary skilled in the art that earbuds for placing in or close to the ear canal of the user the anatomy of the ear engaged with these designs would be the tragus and anti-tragus and obviously since very well known in the art this feature was not indicated by McIntosh.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652